Citation Nr: 1048110	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD), and 
as secondary to the service-connected left foot disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the service-connected left 
foot disorder. 

3.  Entitlement to an increased evaluation for a left foot 
disorder, currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and C. S. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from June 1971 to June 
1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from April and September 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  By those rating actions, the RO denied 
service connection for an acquired psychiatric disability, to 
include PTSD (April 2006), bilateral knee disorder, to include as 
secondary to the service-connected left foot disorder and 
continued a 20 percent rating assigned to the service-connected 
left foot disorder.  The Veteran appealed the above-cited rating 
actions to the Board. 

In July 2010, the Veteran and C. S. testified before the 
undersigned Veterans Law Judge at a hearing conducted at the 
Board's offices in Washington, D. C.  A copy of the hearing 
transcript has been associated with the claims files.  The 
Veteran waived initial RO consideration of private medical 
evidence that he submitted at the hearing.  Thus, a remand to 
have the RO initially consider this evidence in the first 
instance is not necessary.  38 C.F.R. § 20.1304 (2010).

The Veteran has recently been diagnosed with PTSD and major 
depression and panic disorder with agoraphobia.  ((See July 2005 
report, prepared by Michael E. Nahl, M. S., LPC, Certified 
Clinical Mental Health Counselor (CCMHC)).  Claims for service 
connection for psychiatric disabilities, including PTSD, may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  Accordingly, the issue on appeal has been characterized 
as that reflected on the title page.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board has determined that additional substantive development, 
as outlined in the directives below, is necessary prior to 
appellate review of the instant service connection and increased 
evaluation claims. 

The Veteran seeks, in part, entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, and bilateral 
knee disorder, which he claims are the result of an in-service 
motor vehicle accident.  In the alternative, he maintains that 
the above-cited disabilities are secondary to the service-
connected left foot disorder.  ((See Transcript (T.) at pages 
(pgs.) 4, 47)). 

During the course of the appeal, the Veteran submitted written 
statements, prepared a service comrade, his spouse and aunt, 
wherein they each indicated that during military service in 
1971/early part of 1972, the Veteran was the passenger in a motor 
vehicle that dropped off a 40-foot cliff.  (See statements, 
prepared by R. E. W., C. M. S., and B. A. T., dated in October 
2006 and April and July 2007, respectively).  The service 
comrade's, spouse's and aunt's statements as to the Veteran 
having been involved in an in-service motor vehicle accident are 
competent lay evidence.

The Veteran has not been afforded VA psychiatric and orthopedic 
examinations to specifically determine whether he currently has 
an acquired psychiatric disorder, to include PTSD, and/or 
bilateral knee disorder that are etiologically related to his 
period of military service, or whether they have been caused or 
aggravated by his service-connected left foot disorder, as he has 
also alleged. 

During the pendency of this appeal, VA regulations pertaining to 
the requirements for establishing a service connection claim for 
PTSD were amended effective July 13, 2010.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed.Reg. 
39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  The 
amendment liberalizes in some cases the evidentiary standard for 
establishing the required in-service stressor.  Id.

In addition, while the Veteran was provided VA fee basis 
examinations for his knees in August 2006 and September 2009, 
neither examiner commented or addressed the etiological cause of 
the Veteran's bilateral knee disorder, to include whether or not 
it was the result of an incident of military service, or had been 
caused, or aggravated by, the service-connected left foot 
disorder.  (See August 2006 and September 2009 VA fee basis 
examination reports). 

In view of the foregoing, the Board finds that prior to further 
appellate review of the claims for service connection for an 
acquired psychiatric disorder, to include PTSD, and bilateral 
knee disorder, each to include on a secondary basis, VA 
psychiatric and orthopedic examinations that address the 
questions below are in order.

Regarding his service-connected left foot, the Veteran testified 
that it had increased in severity since his last VA fee basis 
examination was conducted in September 2009.  ((T. at page (pg.). 
4)).  (Further examination is thus required to obtain more 
contemporaneous medical findings.  See Palczewksi v. Nicholson, 
21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. 
App. 498, 505-06 (1998) ("Where the record does not adequately 
reveal the current state of the claimant's disability ...the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination.").  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

All of the above-cited considerations require further 
investigation by medical professionals, inasmuch as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  
The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The United States Court of Appeals for Veterans Claims (Court) 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beatty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1. The RO/AMC must afford the Veteran a VA 
psychiatric examination in order to 
determine the nature and likely etiology of 
any acquired psychiatric disorder(s), to 
include PTSD.  The purpose of the 
examination is to determine the etiological 
relationship, if any, between any currently 
diagnosed acquired psychiatric disorder(s), 
to include PTSD, to the Veteran's period of 
active military service that is consistent 
with the above-cited revised PTSD 
regulations.  The examiner must provide a 
rationale for his or her opinions.  The 
following considerations will govern the 
examination.

a. The claims files, including a copy of 
this remand, will be reviewed by the 
examiner.  In addition, the examiner must 
acknowledge receipt and review of the 
claims file and a copy of this remand.

b. Based on his/her review of the case, the 
examiner must opine as to whether the 
Veteran currently has any acquired 
psychiatric disorder(s), to include PTSD, 
that had its clinical onset during active 
service or is otherwise due to a documented 
event or incident of his period of active 
service, or was caused or aggravated (made 
permanently worse) by the service-connected 
left foot disorder.  Any psychiatric 
diagnosis rendered should be in accordance 
with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders-IV. After review of the pertinent 
material, the examiner must specifically 
discuss whether the Veteran meets the 
diagnostic criteria in DSM-IV for diagnosis 
of PTSD

In formulating the above-cited opinion, the 
examiner's attention is directed to any 
assertions from the Veteran of in-service 
injury consistent with the circumstances of 
his military service, such as having 
generalized anxiety and panic attacks since 
being involved in an in-service motor 
vehicle-related.  (See July 2005 report, 
prepared by Michael e. Nahl, M. S., LPC, 
CCMHC). 

In reaching the foregoing opinion, the 
examiner must elicit from the Veteran and 
record a complete medical history.  If the 
examiner cannot respond to this inquiry 
without resorting to speculation, he or she 
should so state.

2.  Schedule the Veteran for a VA 
orthopedic examination or comparably 
qualified examiner to review the claims 
files.  The following considerations will 
govern the examination:

a. The claims files, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiner.  In 
addition to the specific directive of 
addressing the evidence of record as noted 
below, the examiner must acknowledge 
receipt and review of the claims files, the 
medical records obtained and a copy of this 
remand.

b. In reaching all conclusions, the 
examining physician, must identify and 
explain the medical basis or bases for the 
conclusion, with identification of the 
evidence of record relied upon in reaching 
the conclusion. 

c. After conducting any interviews with the 
Veteran or any appropriate clinical 
testing, the examiner must express an 
opinion whether any bilateral knee disorder 
was incurred during the Veteran's period of 
active military service, or was caused or 
aggravated (made permanently worse) by the 
service-connected left foot disorder.

In formulating the above-cited opinion, the 
examiner's attention is directed to any 
assertions from the Veteran of in-service 
injury consistent with the circumstances of 
his military service, such as having 
injured his knees in an in- service motor 
vehicle accident.  (See T. at pg. 4). 

c. The VA orthopedic examiner must also 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected left foot 
disorder

The examiner must report the complete range 
of motion for the left foot.  In providing 
this information, the physician should 
indicate whether there is any additional 
decrease in range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including during 
flare- ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use of the left foot.  All 
limitation of function of the left foot 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner is directed to answer the 
following questions in his or her clinical 
evaluation of the left foot:

(i) Is there any evidence of moderately 
severe or severe malunion or nonunion of 
the tarsal or metatarsal bones?

(ii) Is there evidence of unilateral or 
bilateral pes cavus? 

(iii) Is there evidence of moderately 
severe or severe foot injury? 

(iv) Is there evidence of severe unilateral 
or bilateral pes planus; objective evidence 
of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on use, 
characteristic callosities? and,

(v) Is there evidence of pronounced flat 
foot; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances?

The examiner must state the medical basis 
or bases for his or her respective 
opinions.  However, if the examiner cannot 
respond to the inquiry without resorting to 
speculation, he or she should so state, and 
further state what specific information is 
lacking as to providing a non-speculative 
opinion.
3.  To help avoid a future remand, the RO 
must ensure that all requested action have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law.  Then, 
readjudicate the issues of entitlement to 
service connection for an acquired 
psychiatric disorder, to included PTSD, and 
bilateral knee disorder, each to include as 
secondary to the service-connected left 
foot disorder and entitlement to an 
increased rating in excess of 20 percent 
for a left foot disorder. If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.

The purpose of this remand is to assist the Veteran with the 
substantive development of his service connection and increased 
evaluation claims on appeal.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
and increased evaluation claims.  His cooperation in VA's efforts 
to develop these claims, including reporting for scheduled VA 
psychiatric and orthopedic examinations, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of that 
claim.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


